DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
By way of the amendment filed 5/6/2021: claims 1, 5, 6, 10, and 12 are amended, claims 2 and 7-9 are original, claims 3, 4, 11, 16, and 17 are canceled, claims 13, 15, and 20 are withdrawn, and claims 14, 18, 19, and 21 are withdrawn and amended.
The previous drawing, specification, and claim objections are withdrawn.
T\All previous claim rejections are withdrawn.
Election/Restrictions
An election with traverse to prosecute claims 1-10 and 12 was made 1/18/2021.  The Applicant has imported the previously indicated allowable subject matter into claims 1, 14, and 21.  The previous restriction requirement will be withdrawn regarding claims 14, 15, and 18-20.
However claim 13 is a product by process claim and is not subject to the method of claim 1 (See MPEP 2113), it would still be rejected as being anticipated by the previously applied Amaco reference, since the Amaco reference creates an identical product.  It does not matter that Amaco or the art does not use the exact method of claim 1.
Claim 21 is also noted has having issue that prevent the application from being allowed as is.  As written claim 21 would fall under a 101 rejection since it is directed to a computer program, it is a signal.  To overcome this issue, the preamble of claim 21 should be amended as follows:
“A non-transitory computer readable medium containing instructions for operating…”
Support for this amendment can be found in paragraph 0030 of the specification.  This amendment is also required since in paragraph 0030 the Applicant refers to a computer program product as not being a signal or wave, thus current claim 21 and the specification clash.
This application is in condition for allowance except for the presence of claims 13 and 21 directed to an invention non-elected with traverse in the reply filed on 1/18/2021 Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.  The Applicant needs to cancel claim 13 and either cancel claim 21 or amend claim 21 as indicated above.



Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743